DETAILED ACTION
The Notice of Allowability mailed 20 June 2022 omitted claim 20 from the listings of allowed claims; this has been corrected herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1-3, 5-10, 11-13, 15-20, 23, and 24, including, inter-alia, receiving input of a plurality of selected times for a subject-determined calibration schedule for obtaining a calibration sample of the subject’s blood to obtain a calibration value, determining if the schedule is accepted, displaying a prompt to assay a calibration sample if the schedule is accepted and a current time corresponds to one of the selected times, determining the calibration value from the calibration sample, correlating it with sensor data indicative of an analyte concentration level in a biofluid, and calibrating the sensor data using the correlation to result in a glucose concentration value, in combination with all other limitations in the claims. 
Hoss, discussed in previous Office Actions, calls for providing prompts to a user to obtain calibration samples according to a schedule, but does not call for that schedule to be selected by the user and found acceptable by the system. The FreeStyle Tracker system generally allows a user to set a calibration schedule, as also discussed in prior Office Actions, but does not include an evaluation of acceptability of the schedule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791